UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7391


MARSHALL FONTANA WIGGS,

                Plaintiff - Appellant,

          v.

BUCK WILSON, Public Health Director; DR. MUHAMMAD WASI HAQ;
ROBERT HARDY; ARCHIE MALLOY, Head of Cumberland County
Detention Center Medical Staff; EARL BUTLER, Sheriff; JOHN
MCRAINEY, Major; LIEUTENANT IVY; PATRICIA PURNELL, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03188-BO)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall Fontana Wiggs, Appellant Pro Se.     Amy Ruth Holbrook,
BROWN LAW, LLP, Raleigh, North Carolina; Ronnie Monroe Mitchell,
MITCHELL LAW GROUP, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marshall    Fontana     Wiggs      appeals    the    district       court’s

orders    denying       Wiggs’   motion      to    amend    his    42     U.S.C.    § 1983

(2006)    complaint        to    add   two        new   defendants        and    granting

Defendants summary judgment in Wiggs’ § 1983 action.                               We have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                                  See

Wiggs v. Wilson, No. 5:11-ct-03188-BO (E.D.N.C. Jan. 4, 2013 &

Aug. 16, 2013).           We deny Wiggs’ motion for the appointment of

counsel on appeal.          We dispense with oral argument because the

facts    and    legal     contentions     are      adequately      presented        in   the

materials      before     this   court    and      argument       would    not     aid   the

decisional process.



                                                                                 AFFIRMED




                                             2